DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendments
The amendments filed 08/29/2022 have been entered. Claims 1-6 remain pending in the application. 
 
Applicants arguments, with respect to the claim objections have fully considered are persuasive. Therefore, the previous objections to the Claims, set forth in the previous office action mailed 03/23/2022, have been withdrawn. However, new ground(s) of objection have been raised. 

Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 112(a) filed 08/29/2022 have been fully considered but they are not persuasive. 
Applicant argues the specification provides sufficient written description. Specifically, the applicant argues, with regards to the mixing ratio, that paragraphs [0031], [0034], and [0040]-[0041] provide sufficient written description. 
However, as stated in the previous rejection under 112(a), and as the applicant provides, these paragraphs merely appear to mirror the claim language. While not necessarily dispositive of written description, the claim language itself, and therefore the mirrored claim language of the specification, does not provide written description. 
More specifically, when addressing the “mixing ratio” term, the examiner stated that:
While it is clear that a “mixing ratio” is set by a user (e.g. Claim 1) and is some number between 0 and 1 (e.g. Claim 6), the claim nor the specification sets forth what the “mixing ratio” encompasses in terms of function. That is, what specifically is the “mixing ratio” and what function does it perform in the instant invention. 
The statement still stands. More specifically though, the claimed phrase of “…the mixing ratio of granularity preset by the user…” does not have sufficient written description. The examiner asks the applicant the following question: 
What would a person of skill in the art understand the functionality of mixing ratio to encompass? “mixing ratio of granularity” of what?
Simply responding with the claim language and parts of the specification that mirror the claim language does not show HOW at least the term “mixing ratio” is sufficiently described. It simply recites the claim language, which, as previously stated by the examiner does not have sufficient written description. 
For at least this first reason, the rejection under 112(a) is maintained. 

Next, regarding the “NOT” ready for patenting. While a paper can potentially be different from the filed disclosure, the applicant has failed to answer the question under 112(a). As stated previously, 
The MPEP recites: 
Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.
The examiner asserts that MPEP 2163.02, which was cited in the previous action, describes the standard for determining compliance with the written description requirement. As cited above, the key question to be answered is: was the “…applicant in possession of the invention as now claimed…” 
The answer to this question from the specification in relation to the Guo reference is NO. The paper, while not considered prior art, appears to be the paper written by the instant inventors describing the instant invention. While similar, the Guo paper fundamentally differs from the instant claim language in key functionalities and describing those key functionalities. 
Because the instant invention and the claim language differ from what the instant invention own inventors describe as their invention, it is clear, and would be clear to a person of skill in the art, that the instant inventions, at the time of filing, were NOT in possession of the claim language. 
Thus, for at least this second reason, the rejection under 112(a) is maintained. 
The examiner refers to the rejection below for more specific details. 
Applicant's arguments, with respect to 35 U.S.C 112(b) filed 08/29/2022 have been fully considered but they are not persuasive. 
As an initial matter, the rejection given to the term “several” has be withdrawn due to the current amendments. 
Additionally, the previous rejection(s) to claim 6 for various indefiniteness issues is withdrawn due to the current amendments. 
However, upon further consideration, the applicant has NOT addressed all issues under 112(b) and the current amendments appear to raise new issues under 112(b). 
For further details the examiner refers to the rejection(s) under 112(b) below. 


Claim Objections
Claims 1-6 are objected to because of the following informalities:  
In general, it appears that Claims 1-6 is replete with grammatical errors and the examiner respectfully requests the applicant go through the claim and correct the grammatical errors. 

In the original set of claims, claim 1 recited, at least in part: 
“in the vector-wise fine-grained sparsity a weight matrix with a number of rows…” 
However, in an apparent attempt to overcome the rejections, the applicant has amended claim 1 to delete the phrase “…in the vector-wise fine-grained sparsity…” 
While it is clear from the specification that 3rd limitation relates to vector-wise fine-grained sparsity, it is not clearly claimed; that is, unlike the original claim language, the current claim language does not make clear what “sparsity” is happening at what step. 
The examiner suggests amending the claim language such that it clear what functionalities take place during the “vector-wise fine-grained sparsity” and the “block wise coarse-grained sparsity”. The examiner suggestions the following claim language, assuming such claim language is supported.  
3rd limitation of Claim 1: 
“wherein performing the vector-wise fine-grained sparsity comprises: a weight matrix with a number of rows…” 
4th limitation of Claim 1: 
“wherein performing the block-wise coarse-grained sparsity comprises: a matrix with the number of rows…” 
With amendments such as suggested above, it is clear which functionalities belong to which methods (or functionalities) (e.g. vector-wise vs. block-wise). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The claims, as a whole, do NOT appear to have sufficient written description. 
MPEP 2161.01(I) recites: 
The written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1170. As stated by the Federal Circuit, "[a]lthough many original claims will satisfy the written description requirement, certain claims may not." Id. at 1349, 94 USPQ2d at 1170-71; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)("The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed

As described by the MPEP, the claims do not appear to be described in such a clear, concise, and exact manner that a person of ordinary skill in the art would understand how the inventor intended the function to be performed. 
	While not necessarily dispositive of sufficient written description, the examiner notes that the claim language and the specification are substantially the same. That is, the specification appears to merely reflect the claim language and vice versa. 
	As a first example, the examiner draws attention to the term “mixing ratio” as used throughout at least Claim 1 and Claim 6. While it is clear that a “mixing ratio” is set by a user (e.g. Claim 1) and is some number between 0 and 1 (e.g. Claim 6), the claim nor the specification sets forth what the “mixing ratio” encompasses in terms of function. That is, what specifically is the “mixing ratio” and what function does it perform in the instant invention. 
	Bringing this observation back to the MPEP, it does not appear that the specification clearly describe what function the “mixing ratio” performs such that a person of ordinary skill in the art would understand how the inventor intended the function to be performed. Again, all that is set forth by either the claims or the specification is that something called a “mixing ratio” is set by a user and is a number between 0 and 1. This does not inform or clearly describe the functionality of the “mixing ratio.” Therefore, for at least this first reason, Claim 1 (and therefore the dependents on Claim 1) lack written description and a rejection under 35 U.S.C. 112(a) is appropriate. 
	 Another example of the lack of written description is Claim 6. While the claim sets forth a mathematical equation for a “sparsity compensation method” the mathematical equation(s) themselves lack written description. That is, while it is clear that they are “sparsity compensation method”, it is not sufficiently describe what the result of the “sparsity compensation method” is; in other words, its functionality. For example, Claim 6 sets forth that St is the target sparsity preset by a user, Sf, is the vector-wise fin grained sparsity and, Sc is the block-wise coarse-grained. However, a person of ordinary skill in the art would NOT understand the relationship between Sc, Sf, and St. That is, while it is clear that the target sparsity is in direct relationship with Sf and St, it is unclear and thus not sufficiently described what purpose Sf or St serve. In other words, the functionality of Sf and Sc is not sufficiently described such that a person of ordinary skill in the art would understand HOW the inventor intended the function to be performed. 
	Therefore, again, at least Claim 6 lacks written description and thus a rejection under 35 U.S.C. 112(a) is appropriate. 
	Another part of the MPEP that is pertinent to the issue at hand is MPEP 2163.02 which describes the standard for determining compliance with the written description requirement. 
	The MPEP recites: 
	Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it")
Based on this MPEP section, another reason that the instant claims lack written description is that, based on evidence, the examiner submits that the instant claims were NOT “ready for patenting” because the claimed invention and corresponding specification were NOT complete. 
	As evidence, the examiner introduces Guo et al. (“Joint Sparsity with Mixed Granularity for Efficient GPU implementation”, NPL 2021). This paper, authored by the inventors of the instant application, was published after the instant application was filed, giving benefit to the foreign priority date. This paper appears to describe the instant invention but clearly shows modifications and/or improvements over the instant specification and claim language. 
	For example, as mentioned above, Claim 6 sets forth a “sparsity compensation method” with specific equations. In Guo, these same equations appear. However, and importantly, the meanings of variables have changed such that the subject matter of the paper and the specification and claims of the instant application are different and/or encompass different subject matter. 
	Specifically, the equations in Claim 6 are: 
	
    PNG
    media_image1.png
    107
    279
    media_image1.png
    Greyscale

And equations are described as: “…wherein st, sf, and sc are respectively target sparsity preset by a user, vector-wise fine-grained sparsity and block-wise coarse-grained sparsity, p is a mixing ratio of granularity and is a number between 0 and 1.” 
	In Guo, the paper by the inventors that appears to disclose the instant invention recites: 
	
    PNG
    media_image2.png
    96
    366
    media_image2.png
    Greyscale

As can be seen, the equations are identical. HOWEVER, the description of the equations are different. In the paper, Guo recites “….where st, sf, and sc are target sparsity, re-approximated target sparsity for fine and coarse grained sparsity respectively…” 
	The differences are easily seen. Namely, in the instant invention sf and sc are merely by vector-wise fine-grained sparsity and block-wise coarse-grained sparsity while in the paper, again published after the instant invention was filed, describe the same variables as “…re-approximated target sparsity for fine and coarse-grained sparsity…” 
	Based on the above evidence, the examiner submits that the instant invention, as claimed, was, at the time of filing, NOT “ready for patenting” and thus, as per the requirements of the MPEP, lacks written description. 
	Another example that shows the instant invention was NOT “ready for patenting” can be seen by observing the difference in description between the instant specification and Guo’s paper when describing the “vector-wise fine-grained sparsity”. 
	In the instant specification, the claim language mirrors the specification description. That is, vector-wise fine grain sparsity is described in the instant specification (see Paragraph [0031]) as: 
	(1) Vector-wise fine-grained sparsity: in the vector-wise fine-grained sparsity, a weight matrix with the number of rows being #row and the number of columns being #col is filled with zero columns at an edge of the matrix, so that the number of columns of a zero-added minimum matrix is exactly divided by K, and the zero-added minimum matrix is divided into several vector rows with the number of rows being 1 and the number of columns being K; for each vector row, amplitude-based pruning is performed on an element in the vector row, and on a pruning mask I, 1 of a corresponding element position is set as 0, so that the number of 0 on the pruning mask I meets the requirements of the vector-wise fine-grained sparsity
Turning now to the inventor’s paper, Guo et al, this same feature is described apparently differently. Pg. 2 Col. 1 Section A recites: 
	Vector-wise fine-grained pruning is crucial to accuracy preservation due to few constraints on weight structure. It is rather efficient to implement sorting inside vectors in a row. Fig. 2 demonstrates the concept of vector-wise fine-grained sparsity within weight matrix rows. Each row in the weight matrix is partitioned into equal-sized 1-by-K vectors, where K can be specified as the maximized volume of shared memory on various GPU platforms. As for the number of weight matrix columns indivisible by K, edge columns are zero padded for a magnitude-based pruning criterion. In this case, weight values located in edge columns will not be affected by zero-padding. Therefore, the same sparsity ratio can be achieved across vectors as well as channels.
	Merely upon observation, the differences can be seen. First, rather than “vector-wise fine-grained sparsity” (i.e. instant specification and claims) which describes a result, Guo discloses “Vector-wise Fine-grained Pruning” which describes an action. As stated above, this was noted by the examiner as at least one reason Claim 1 lacks written description. Second, the claims and specification describe that some zero-added minimum matrix is exactly divided by K. That is, the “zero-added minimum matrix” that is added is divisible by K. Guo’s paper, which again appears to disclose the instant invention and which is written by the instant inventors, discloses the exact opposite. As shown above, Guo recites, when apparently describing the same feature: “…As for the number of weight matrix columns indivisible by K, edge columns are zero padded for a magnitude-based pruning criterion.” Clearly, Guo recites that the “zero-added minimum matrix” (e.g. Guo’s zero-padding) is indivisible by K. K being “exactly divided by K (e.g. divisible) is fundamentally different that K being indivisible and thus clearly shows that the specification and instant claims were, at the time of filing, NOT “ready for patenting” and therefore clearly shows that the instant claims and specification lack written description and require a rejection under 112(a). 
	A final example that shows the instant claims and specification were NOT “ready for patenting” is the claim language and corresponding description of “block-wise coarse-grained sparsity”. 
	In the instant specification, the block-wise coarse-grained sparsity reflects the claim language and recites (see Paragraph [0034]): 
	a weight matrix with a row number being #row and a column number being #col is filled with zero rows and/or zero columns at an edge of the matrix, so that a zero-added minimum matrix is exactly divided by blocks with sizes of R rows and S columns, and is divided into several vector blocks with the number of rows being R and the number of columns being S; an importance psum of each vector block not containing zero-filled rows or zero columns are calculated; amplitude-based pruning is performed on all vector blocks participating in the calculation of the importance psum according to the importance psum and size; and 1 of the corresponding element position of the vector block participating in the calculation of the importance psum on a pruning mask II is set to 0, so that the number of 0 on the pruning mask II meets the requirements of sparsity of the block-wise coarse-grained sparsity
Apparently, describing the same feature, Guo discloses (see Pg. 2 Cols 1-2): 
	Given a certain neural network, the SM count is typically evenly divisible, while GPU tiles can be fully occupied by selecting the divisible R-by-S block size. Moreover, since additions are less time- and area-consuming than multiplications, and weight gradients are off-the-shelf in backpropagation, the first-order Taylor approximated local sum in Eq. (1) is utilized as the pruning criterion, which is proven more relevant to the weight importance than the absolute magnitude…
	Again, upon mere observation the differences can be seen. However, most importantly, the instant specification recites that BOTH the vector-wise and block-wise sparsity process use the same “amplitude-based pruning”. Turning to Guo, this is simply not the case. Guo clearly and explicitly discloses that “the first order Taylor approximated local sum in Eq. (1) is utilized as the pruning criterion, which is proven more relevant to the weight importance than absolute magnitude…” Guo’s disclosed pruning criterion is different and clearly shows that the instant invention’s claims and specification were, at the time of filing, NOT “ready for patenting” and thus, for at least this third reason, the instant claims lack written description and require a rejection under 112(a). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Below is a --non-exhaustive list of indefiniteness issues identified by the examiner. The examiner respectfully requests, in response to this action, that the applicant carefully review each and every claim such that it is clearer what the applicant is attempting to patent. 
Claim 1: 
1. In the first limitation of Claim 1, the claim recites “…randomly initializing the weight matrix of various layers of the convolutional neural network…” The phrase “the weight matrix of various layers of the convolutional neural network” lacks antecedent basis. 
Then, in the “in the vector-wise fine-grained sparsity” limitation, Claim 1 recites “…a weight matrix…” It is unclear if “a weight matrix” as recited above is the same as or different from “…a weight matrix…”
To further clairify the rejection, the examiner asks the applicant the following question: 
Is the “a weight matrix” recited in the 3rd limitation, the same weight matrix of “…various layers of the convolutional neural network…” as claim in the 1st limitation of claim 1? 
3. Claim 1 recites in the “vector-wise fine-grained sparsity” limitations “…amplitude-based pruning is performed on an element in the vector row, 1 of a corresponding element position is set as 0 on a pruning mask I, so that the number of 0 on the pruning mask I meets the requirements of the vector-wise fine-grained sparsity.” 
This limitation is wholly indefinite. The examiner is unclear what the applicant is attempting to claim. For example: 
It is unclear what the difference is between “a weight matrix” and “a zero-added minimum matrix”. Additionally, the claims recite that “a number of columns of a zero-added minimum matrix is exactly divided by K”. K, allegedly, is claimed as “…the number of columns…”. However, it is unclear if K is the number of columns in the weight matrix or the number of columns in the “zero-added minimum matrix.” 
It is unclear what the metes and bounds of “meets the requirements of the vector-wise fine-grained sparsity” are. That is, it is unclear what feature of the limitation at issue is “meeting the requirements” and what “meeting the requirements” encompasses. 
For purposes of compact prosecution, this limitation is interpreted, under BRI, as the creation of a weight matrix with an arbitrary number of columns and an arbitrary number of rows. This weight matrix has at least one (1) column on “the edge of the matrix” which is “filled with zeros”. Based on the examiner’s understanding, it appears that the weight matrix and the zero-added minimum matrix encompass the same subject matter. Therefore, under BRI, the weight matrix and the zero-added minimum matrix will be interpreted as such. Next, the weight matrix (or the zero-added minimum matrix) is divided into “several vector rows with the number of rows being 1.” This feature is interpreted as encompassing any functionality which splits, divides, or otherwise partitions at least one (1) row of the weight matrix (or the zero-added minimum matrix). The at least one (1) row of the weight matrix is then subjected to “amplitude-based” pruning. 

4. Similarly to the “in the vector-wise find grained sparsity” the limitation that begins with “block-wise coarse-grained sparsity” is wholly indefinite. Merely for sake of brevity, the examiner refers to the issues noted above. Additionally, however, this limitation recites: 
“amplitude-based pruning is performed on all vector blocks participating in the calculation of the importance psum according to the importance psum and size…” First, it is unclear what “psum” encompasses. Second, it is unclear what “…all vector blocks participating in the calculation…” encompasses. That is, what does the applicant intend “participating in the calculation” to encompass and how is this determined?
For purposes of compact prosecution, the “block-wise coarse-grained sparsity” limitation is interpreted as follows. As best understood, the “block-wise coarse-grained sparsity” encompasses a similar process as the above “vector-wise fine-grained sparsity” but with blocks instead of vectors, blocks encompassing a matrix of R rows and S columns. Additionally, each block or some subset of the block has an importance score (psum). 

For purposes of compact prosecution, the examiner suggests amending at least the block-wise coarse-grained sparsity limitation with language such as follows: 
	“wherein the block-wise coarse-grained sparsity comprises: a matrix with R rows and S columns, wherein the R rows and/or S columns are filled with zeros at the edge of the matrix such that the zero-added minimum matrix is exactly divided by blocks of size R x S and is divided into a plurality of vector blocks of size R x S…” 
The above suggested claim language, while not addressing all of the indefiniteness issues, clarifies the size of the matrix used and how that matrix is broken up into blocks. 
The examiner notes that, at least in part due to virtue of dependency, claims 2-6 are rejected because they depend on a rejected claim. Additionally, the examiner notes, for clarity of record, that the above list of indefiniteness issues is non-exhaustive. The examiner respectfully reminds the applicant to go through each and every claim and correct issues under 112(b) as appropriate. 	

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b) set forth in this Office action. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934. The examiner can normally be reached 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126      
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126